Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County, imposed July 20, 1978, upon his conviction of robbery in the third degree, upon his plea of guilty, the sentence being an indeterminate term of imprisonment with a maximum of three years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to probation for a period of five years and case remitted to Criminal Term to fix the conditions of probation. The sentence was excessive to the extent indicated herein. Mollen, P. J., Hopkins, Damiani and Titone, JJ., concur.